ADVISORY ACTION
	Acknowledgment and entry of the After Final Amendment submitted on 7/25/22 is made.  Claims 1-9, 11, 12 and 14-17 are currently pending.
	Applicants have requested that the obviousness-type Double Patenting rejection over US Patent Application No. 17/049,208 be held in abeyance.  The rejection cannot be held in abeyance.  The instant claims are free of the prior art, but remain rejected under obviousness-type double patenting as outlined in the Final rejection mailed 5/25/22.
	
	Rejections which are withdrawn:

	The former rejections of claims 1, 2 and 5-17 under 35 USC 103 as being unpatentable over Emini et al (US 2018/0099039) in view of Sievers et al (US 2012/0045479) and further in view of Scmitz et al (Macro-molecular Bio. 9(5): 506-514.2009) and Han et al (EP 3096786 B1; provided by Applicants) and the 35 USC 103 rejection of claims 3-4, rejection by the references above and further in view of Bhambhani et al (US 2016/0252300 Al), Schmitz et al (Macro-molecular Bio. 9(5): 506-514.2009) and Han et al (EP 3096786 B1; provided by Applicants) are withdrawn.
	The instant claims are distinct from the art because the prior art references do not teach the same of similar time limitations and the use of Tee-mixing (see parts (b) and (c) of claim 1.  The instant specification has taught that during reconstitution
of the dried carrier protein, the length of time in which an organic solvent such as DMSO is added to the dried carrier protein and the length of time the reconstituted carrier protein is then stored prior to conjugation have an impact on the secondary structure of the carrier protein and thus the yield of conjugates having the desired molecular weight and ratio of carrier protein to polysaccharide conjugated thereto. As shown in Figs. 5-11, the time for reconstituting dried carrier protein in organic under fast addition conditions, e.g., adding the organic solvent to the dried carrier protein in less than eight minutes or about two minutes or less provides a reconstituted carrier protein solution in which the carrier protein is completely unfolded and there is no detectable beta-sheet formation as determined by Fourier-transform infrared spectroscopy (FTIR) or dynamic light scattering (DLS). Further discovered was that having any detectable water present
in the organic solvent and/or having carrier protein at a final concentration of carrier protein greater than 12 mg/mL results in beta-sheet mediated aggregation. Therefore, when the organic solvent is added to the dried carrier protein over a time period that is less than eight minutes, preferably less than five minutes, and more preferably two minutes or less.  Following this with simultaneous addition of the two components to a separate conjugation vessel (Fig. 4) by Tee-mixing removes the concentration gradient and keeps the ratio of the two components constant throughout addition, significantly reducing potential impact on conjugate size. The use of a pump to combine the two components in a chamber (Tee-mix) provides a high level of control and scalability compared to the other modes of simultaneous transfer.  may reduce or eliminate gel formation for polysaccharides obtained from various serotypes. The present invention provides various advantages over co-lyophilization of polysaccharides and carrier protein in a single composition, including but not limited to, ability to optimize individual formulations and cycle parameters, convenient handling, and ability to produce individual polysaccharide and carrier protein preparations with a desired solution size.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        8/3/22